                                                        1   RICHARD E. TANASI, ESQ.
                                                            Nevada Bar No. 9699
                                                        2   TANASI LAW OFFICES
                                                        3   601 S. Seventh Street, 2nd Floor
                                                            Las Vegas, NV 89101
                                                        4   Telephone: (702) 906-2411
                                                            Facsimile: (866) 299-5274
                                                        5   Email: rtanasi@tanasilaw.com
                                                            Attorney for Defendant
                                                        6
                                                        7
                                                                                       UNITED STATES DISTRICT COURT
                                                        8
                                                                                               DISTRICT OF NEVADA
                                                        9
                                                            UNITED STATES OF AMERICA, |                        2:16-cr-00265-GMN-CWH
                                                       10                             |
                                                            Plaintiff,                |                        STIPULATION AND ORDER
                                                       11                             |                        TO CONTINUE DEADLINE TO RE-
TANASI LAW OFFICES




                                                                                                               FILE MOTION TO COMPEL (Doc.
                     702-906-2411 • Fax 866-299-5274




                                                       12                                                      1417, 858)
                       601 S. Seventh St., 2nd Floor
                         Las Vegas, Nevada 89101




                                                            v.                                  |
                                                       13                                       |
                                                            JEREMY JOHN HALGAT,                 |
                                                       14                                       |
                                                            Defendant.                          |
                                                       15
                                                       16          IT IS HEREBY STIPULATED AND AGREED, by and between the United States of
                                                       17   America, by and through Dayle Elieson, United States Attorney, and Christopher Burton,
                                                       18
                                                            Assistant United States Attorney, and JEREMY JOHN HALGAT, by and through his attorney,
                                                       19
                                                            Richard E. Tanasi, Esq., that the deadline to re-file Defendant Halgat’s Motion to Compel in
                                                       20
                                                       21   the above-captioned matter, now scheduled for January 11, 2019, be vacated and continued

                                                       22   February 11, 2019.

                                                       23   ///
                                                       24   ///
                                                       25
                                                            ///
                                                       26
                                                            ///
                                                       27
                                                       28


                                                                                                        - 1-
                                                        1
                                                        2           This Stipulation is entered into for the following reasons:
                                                        3
                                                                    1.     On December 26, 2018, this Honorable Court Ordered Defendant Jeremy John
                                                        4
                                                            Halgat to re-file a more specific Motion to Compel (ECF No. 858), no later than January 11,
                                                        5
                                                            2019, after he narrows the discovery issues and meets and confers with the government. (ECF
                                                        6
                                                            No. 1417).    Defense counsel needs additional time to review the currently large volume of
                                                        7
                                                            discovery, and then meet and confer with the Government to determine whether the issues
                                                        8
                                                            raised in Jeremy John Halgat’s Motion to Compel (ECF No. 858) are still ripe.
                                                        9
                                                                    2.     This is the first stipulation to continue this deadline in this matter.
                                                       10
                                                                    3.     The additional time requested herein is not sought for purposes of delay.
                                                       11
TANASI LAW OFFICES
                     702-906-2411 • Fax 866-299-5274




                                                                    4.     Additionally, denial of this request for continuance could result in a miscarriage
                                                       12
                       601 S. Seventh St., 2nd Floor
                         Las Vegas, Nevada 89101




                                                            of justice.
                                                       13
                                                                    WHEREFORE, the parties respectfully request that this Honorable Court accept the
                                                       14
                                                       15   Stipulation and enter an Order as set forth below, continuing the deadline to re-file Defendant

                                                       16   Halgat’s Motion to Compel in the above-captioned matter, now scheduled for January 11,
                                                       17   2019, to February 11, 2019.
                                                       18
                                                                    DATED this 3rd day of January, 2019.
                                                       19
                                                       20   DAYLE ELIESON                                       TANASI LAW OFFICES
                                                            United States Attorney
                                                       21
                                                       22   /s/                                                 /s/

                                                       23   CHISTOPHER BURTON                                   RICHARD E. TANASI, ESQ.
                                                            Assistant United States Attorney                    601 S. Seventh Street, 2nd Floor
                                                       24   501 Las Vegas Blvd., South                          Las Vegas, NV 89101
                                                       25   Suite 1100                                          Attorney for Defendant
                                                            Las Vegas, NV 89101
                                                       26   Attorney for the UNITED STATES

                                                       27
                                                       28


                                                                                                            - 2-
                                                        1
                                                                                       UNITED STATES DISTRICT COURT
                                                        2
                                                                                               DISTRICT OF NEVADA
                                                        3
                                                            UNITED STATES OF AMERICA, |                           2:16-cr-00265-GMN-CWH
                                                        4                             |
                                                                      Plaintiff,      |                           ORDER ON STIPULATION
                                                        5
                                                            v.                                    |
                                                        6                                         |
                                                            JEREMY JOHN HALGAT,                   |
                                                        7                                         |
                                                            Defendant.                            |
                                                        8
                                                        9
                                                       10           This matter coming before the Court on Stipulation to Continue Sentencing Hearing, the
                                                       11
TANASI LAW OFFICES




                                                            Court having considered the matter, and good cause showing, the Court accepts the Stipulation.
                     702-906-2411 • Fax 866-299-5274




                                                       12
                       601 S. Seventh St., 2nd Floor




                                                                    1.     On December 26, 2018, this Honorable Court Ordered Defendant Jeremy John
                         Las Vegas, Nevada 89101




                                                       13   Halgat to re-file a more specific Motion to Compel (ECF No. 858), no later than January 11,
                                                       14   2019, after he narrows the discovery issues and meets and confers with the government. (ECF
                                                       15   No. 1417).    Defense counsel needs additional time to review the currently large volume of
                                                       16   discovery, and then meet and confer with the Government to determine whether the issues
                                                       17   raised in Jeremy John Halgat’s Motion to Compel (ECF No. 858) are still ripe.
                                                       18           2.     The additional time requested herein is not sought for purposes of delay.
                                                       19
                                                                    3.     Additionally, denial of this request for continuance could result in a miscarriage
                                                       20
                                                            of justice.
                                                       21           WHEREFORE, IT IS HEREBY ORDERED, that the deadline to re-file Defendant
                                                       22   Halgat’s Motion to Compel in the above-captioned matter, now scheduled for January 11,
                                                       23
                                                            2019, be vacated and continued to February 11, 2019.
                                                       24
                                                       25
                                                                                                         __________________________________
                                                       26                                                UNITED STATES MAGISTRATE JUDGE

                                                       27                                                 DATED: January 4, 2019
                                                       28


                                                                                                           - 3-
                                                        1                                   CERTIFICATE OF SERVICE
                                                        2          I HEREBY CERTIFY that on the 3rd day of January, 2019 , the undersigned served the
                                                        3   foregoing STIPULATION AND ORDER on all counsel of record herein by causing a true
                                                        4   copy thereof to be filed with the Clerk of Court using the CM/ECF system, which was served
                                                        5   via electronic transmission by the Clerk of Court pursuant to local order.
                                                        6
                                                        7
                                                                                                  /s/
                                                        8                                         An employee of TANASI LAW OFFICES
                                                        9
                                                       10
                                                       11
TANASI LAW OFFICES
                     702-906-2411 • Fax 866-299-5274




                                                       12
                       601 S. Seventh St., 2nd Floor
                         Las Vegas, Nevada 89101




                                                       13
                                                       14
                                                       15
                                                       16
                                                       17
                                                       18
                                                       19
                                                       20
                                                       21
                                                       22
                                                       23
                                                       24
                                                       25
                                                       26
                                                       27
                                                       28


                                                                                                           - 4-
